Electronically Filed
                                                       Supreme Court
                                                       SCWC-14-0001032
                                                       02-MAR-2016
                                                       08:31 AM


                           SCWC-14-0001032

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           PFLUEGER, INC.,
                   Petitioner/Plaintiff-Appellee,

                                 vs.

                     NOGUCHI & ASSOCIATES, INC.,
                   Respondent/Defendant-Appellant,

                                 and

    AIU HOLDINGS, INC., NATIONAL UNION FIRE INSURANCE COMPANY
        OF PITTSBURGH, PENNSYLVANIA, Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0001032; CIV. NO. 09-1-1326)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,
 and Circuit Judge Kim, in place of Recktenwald, C.J., recused)

          Petitioner/Plaintiff-Appellee’s Application for Writ of

Certiorari, filed on January 21, 2016, is hereby rejected.

          DATED:   Honolulu, Hawai#i, March 2, 2016.

Lyle S. Hosoda and                /s/ Paula A. Nakayama
Raina P.B. Gushiken
for petitioner                    /s/ Sabrina S. McKenna

Richard B. Miller and             /s/ Richard W. Pollack
Patricia Kehau Wall and
Christopher Shea Goodwin          /s/ Michael D. Wilson
for respondent
                                  /s/ Glenn J. Kim